Citation Nr: 0025393	
Decision Date: 09/22/00    Archive Date: 09/27/00

DOCKET NO.  99-02 133A	)	DATE
	)
	)


THE ISSUE

Whether the Board's December 1984 decision denying 
entitlement to a total disability rating for compensation 
purposes on the basis of individual unemployability should be 
revised or reversed on the basis of clear of unmistakable 
error (CUE).


REPRESENTATION

Moving Party Represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael F. Bradican, Counsel


INTRODUCTION

The appellant served on active duty from March 1944 to March 
1946.  

This case is before the Board of Veterans' Appeals (Board) 
pursuant to the appellant's challenge to the Board's December 
1984 decision on the grounds of clear and unmistakable error 
(CUE).  38 U.S.C.A. §§ 5109A and 7111; 38 C.F.R. §§ 20.1400 
(1999), 20.1403 (1999); VAOPGCPREC 01-98 (O.G.C. Prec. 01-
98).  The new statutory and regulatory provisions permit a 
claimant to demand review by the Board to determine whether 
CUE exists in an appellate decision previously issued by the 
Board, with a right of review of such determinations by the 
United States Court of Appeals for Veterans Claims (Court).


FINDINGS OF FACT

1.  In December 1984 the Board denied entitlement to TDIU.

2.  The facts as they were known at the time of the Board's 
December 1984 decision were correct and it has not been shown 
otherwise.

3.  The statutory and regulatory provisions extant at the 
time of the December 1984 Board decision were correctly 
applied and it has not been shown otherwise.


CONCLUSION OF LAW

The decision of December 1984 wherein the Board denied 
entitlement to TDIU, did not contain CUE.  38 U.S.C.A. §§ 
5109A, 7104, 7111 (West 1991 & Supp. 1998); 38 C.F.R. §§ 
20.1400-20.1411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board recognizes that a CUE motion is not a claim or 
application for VA benefits.  Therefore, duties associated 
with such claims or applications are inapplicable, including 
notification under 38 U.S.C.A. § 5103(a) of the existence of 
evidence that might complete a claimant's application for 
benefits; the requirements of well-groundedness; and VA's 
duty to assist in the development of such claims. 38 C.F.R. § 
20.1411 (c) and (d).  In addition, neither the "benefit of 
the doubt" rule of 38 U.S.C.A. § 5107(b) nor the provisions 
of reopening claims on the grounds of new and material 
evidence under 38 U.S.C.A. § 5108 apply to CUE motions.  38 
C.F.R. § 20.1411 (a) and (b).  A CUE motion is not an appeal 
and, with certain exceptions is not subject to the provisions 
of 38 C.F.R. Parts 19 and 20 which relate to the processing 
and disposition of appeals.  38 C.F.R. § 20.1402.

The Board has original jurisdiction to determine whether CUE 
exists in a prior final Board decision.  Such review may be 
initiated by the Board, on its own motion, or by a party to 
that decision.  38 C.F.R. § 20.1400.  A party that disagrees 
with the Board's denial of a motion for revision based on CUE 
in a prior Board decision can appeal that determination to 
the United States Court of Appeals for Veterans Claims 
(Court).  38 U.S.C.A. § 7111; 38 C.F.R. §§ 20.1400, 
20.1409(d).

In this case, the appellant argues, in essence, that the 
Board decision in December 1984 committed CUE.  He 
specifically alleges that the Board improperly characterized 
his increasing left arm weakness and paralysis as being due 
to a cervical disorder.  He has argued that this was not 
shown by the evidence of record.

The veteran requested a total evaluation in November 1981.  
He stated that his service connected disabilities were 
worsening and were preventing him from continuing to work in 
his profession, accounting.  He reported that for the past 
two years his physical condition had been worsening.  

He stated that for the prior five years he had experienced a 
lose of complete control over the thumb and partial control 
over the fingers of his left hand.  He reported that it was 
impossible for him to use his left fingers in any way for an 
extended period.  He stated that he was experiencing back 
pain, knee pain, and pain in his hips and ankle.  He stated 
that his knee sometimes gave way without any warning and that 
this had caused him to fall several times in the prior year 
and a half.  He stated that he was frightened to go up or 
down steps.  

He reported that the belt he must wear for his prosthesis was 
aggravating his right hip.  He stated that he could no longer 
maintain a standing position for more than ten to fifteen 
minutes.  He reported that his legs became partially 
paralyzed and would hardly move, and that this also caused 
slight headaches and nausea.  He further noted that when he 
tried to work he would become exhausted after two or three 
hours.  He stated that his doctors had been unable to 
determine exactly why, but that they attributed it to the 
fact that he had so many physical disabilities.  

He reported that in his profession as an accountant it was 
frequently necessary for him to carry a briefcase with 
working papers and an adding machine, together weighing as 
much as 60 pounds.  He stated that he often needed to climb 
stairs.  He stated that in order to meet continuing education 
standards he was required to attend seminars approximately 
every other month, and that this involved traveling, walking, 
and waiting in lines.

At the time of the Board's December 10, 1984 decision the 
veteran was service connected for amputation of the left leg 
above the knee, evaluated as 60 percent disabling, residuals 
of missile injury to the left arm with involvement of muscle 
group II, evaluated as 20 percent disabling, paralysis 
involving the left radial nerve evaluated as 20 percent 
disabling, residuals of missile injury of the right thigh 
with involvement of muscle group XIII, evaluated as 10 
percent disabling, incomplete paralysis of the right sciatic 
nerve, evaluated as 10 percent disabling, and traumatic 
arthritis of the right knee, evaluated as 10 percent 
disabling.  With the application of the bilateral factor, the 
veteran's combined evaluation was 90 percent.

An orthopedic evaluation was completed in May 1982.  The 
veteran was noted to have an old shrapnel injury to the left 
arm, contracting scar tissue on the right heel, ridges on top 
of the right ilium, old injury to the right medial femoral 
condyle, heavily scarred soft tissue on the inner right 
thigh, a "huge" piece of shrapnel just adjacent to the 
right lesser trochanter and absence of the left leg above the 
knee.  The examiner stated that the veteran had been 
extensively damaged by missile metal and had to give up 
accounting because of generally "feeling bad".  The 
examiner opined that the veteran was about as severely 
damaged as he could be and still get about.  

A manual muscle test was completed in September 1982.  There 
was no cervical spine neurological diagnosis.  Diagnoses 
included residuals of shrapnel wounds, left upper arm, 
incomplete paralysis of the left radial nerve, amputation of 
the left thigh at distal third, incomplete paralysis of the 
right sciatic nerve.  The examiner noted that all injuries 
were combat related, and that findings were consistent with a 
distal radial nerve injury.

The veteran's educational background at the time was four 
years of business school.  He had occupational experience as 
a self-employed accountant.  In January 1984 a Social and 
Industrial Survey was conducted.  It was noted that the 
veteran had been employed for 30 years in the field of 
accounting, and that he gave up that profession because of 
deteriorating physical condition and inability to perform the 
necessary tasks.  He stated that his fingers and hands became 
so disabled he was unable to work and that pain in his joints 
and back caused him to suffer temporary paralysis.  

The assessment showed the veteran did not seem to be a man 
who complained.  He expressed some anxiety and depression 
about his inability to work, and would work if his physical 
condition permitted it.  It was noted that he was awarded 
Social Security Disability in June 1982.  The conclusion was 
that the veteran was very realistic about his health and did 
not appear to exaggerate his physical condition.

A Board remand in November 1983 directed that the veteran 
undergo a neurological examination.  This was performed in 
April 1984.  The report of the examination shows the veteran 
with an entirely normal right arm.  In the left arm his 
deltoid strength was 5+/5.  His biceps strength was 4-5+/5.  
Triceps strength was 3-4+/5.  Wrist flexion was 5+/5.  Wrist 
extension showed an extensor carpi radialis function of 
approximately 5+/5, and no function of the extensor carpi 
ulnaris.  He had no strength of the interossei and no 
strength of the flexor pollicis brevis.  He had no function 
of the extensor pollicis longus or brevis.  He had excellent 
superficialis strength.  Wrist flexion was 0/5 strength of 
extension of the fingers.  

It was noted that overall this represented a lesion of the 
radial nerve and of the ulnar nerve with function of the 
median nerve.  It was noted that he had multiple shrapnel 
wounds with some atrophy of his quadriceps on the right side, 
partial sciatic right nerve lesion, and almost complete 
paralysis of the left ulnar and left radial nerve.  

The examiner commented that he felt that the veteran would be 
100 percent disabled for government purposes.  He recommended 
that a myelogram be performed to rule-out any intraspinal 
pathology such as a cervical disc which is making his left 
arm worse.  He also recommended that he be checked with EMG 
and nerve conduction studies.  The recommended studies do not 
appear to have been performed.

The Board decision of December 1984 noted that the facts 
reflected that the veteran had worked for about 30 years as 
an accountant, but that he was obliged to stop working 
because of increasing impairment of the left ulnar nerve.  
The Board stated that service connection was not in effect 
for neurological dysfunction of the ulnar nerve.  The Board 
opined that this disability was possibly due to cervical disc 
disease, and that as the increased disability was due to a 
non-service connected disorder, his unemployability was not 
due to service connected disabilities.

Importantly, the provisions of 38 U.S.C.A. § 7111; 38 C.F.R. 
§ 20.1403 pertain to what constitutes clear and unmistakable 
error and what does not.

(a) General.  Clear and unmistakable error is a very specific 
and rare kind of error.  It is the kind of error, of fact or 
of law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Generally, either the correct facts, as 
they were known at the time, were not before the Board, or 
the statutory and regulatory provisions extant at the time 
were incorrectly applied.

(b) Record to be reviewed.  (1) General.  Review for clear 
and unmistakable error in a prior Board decision must be 
based on the record and the law that existed when that 
decision was made.  (2) Special rule for Board decisions 
issued on or after July 21, 1992.  For a Board decision 
issued on or after July 21, 1992, the record that existed 
when that decision was made includes relevant documents in 
the possession by the Department of Veterans Affairs not 
later than 90 days before such record was transferred to the 
Board for review in reaching that decision, provided that the 
documents could reasonably be expected to be part of the 
record.

(c) Errors that constitute clear and unmistakable error.  To 
warrant revision of a Board decision on the grounds of clear 
and unmistakable error, there must have been an error in the 
Board's adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable.

(d) Examples of situations that are not clear and 
unmistakable error.  (1) Changed diagnosis.  A new medical 
diagnosis that ''corrects'' an earlier diagnosis considered 
in a Board decision.  (2) Duty to assist.  The Secretary's 
failure to fulfill the duty to assist.  (3) Evaluation of 
evidence.  A disagreement as to how the facts weighed or 
evaluated.

(e) Change in interpretation.  Clear and unmistakable error 
does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.

The law and regulations regarding the assignment of TDIU in 
effect at the time of the December 1984 Board decision, and 
essentially unchanged to the present, provide that total 
disability ratings for compensation may be assigned where the 
scheduler rating for the service-connected disability or 
disabilities is less than 100 percent when it is found that 
the disabled person is unable to secure or follow a 
substantially gainful occupation and that service-connected 
disabilities are sufficient to produce unemployability 
without regard to advancing age.  38 C.F.R. 3.340, 3.341.

"It must be remembered that clear and unmistakable error is a 
very specific and rare kind of error."  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).

Importantly, the Board points out that a review for CUE in a 
prior Board decision must be based on the record and the law 
that existed when that decision was made.  The veteran's 
argument for CUE, with regard to his claim for TDIU, is 
essentially that the Board speculatively attributed his 
increasing left arm weakness and paralysis to a cervical 
spine disorder, and that this was not supported by the 
medical evidence of record.  

The Board now agrees that the evidence at the time did not 
support a conclusion that the veteran had a cervical spine 
disorder which contributed to his left arm paralysis, and 
that the Board's statement at that time was speculative.  
This statement, however, was not the basis of the decision.  
The key finding in the Board's Discussion and Evaluation was 
that the veteran was obliged to stop working after 30 years 
due to increasing impairment of the left ulnar nerve.  The 
Board went on to state that the veteran was not service 
connected for a neurological dysfunction of the ulnar nerve.  

The record indicates that he was, in fact, not service 
connected for damage to the left ulnar nerve.  Medical 
records prepared in response to the Board's November 1983 
remand indicate that the veteran was experiencing almost 
complete paralysis of the left ulnar nerve.  Although it is 
true that earlier clinical records, from 1982, did not 
indicate a left ulnar nerve disorder, it is undebatable that 
the report of the April 1984 examination did contain a 
finding of almost complete paralysis of the left ulnar nerve.  
The Board now concludes that the Board based its decision on 
this fact.  

The speculative sentence regarding the possible etiological 
basis of the left ulnar nerve paralysis was not material to 
the decision.  The veteran's disagreement with the Board's 
reliance on the medical evidence shown in the report of the 
April 1984 examination, rather than that shown earlier, 
amounts to a disagreement regarding the weighing of evidence 
and does not rise to the level of CUE.

The Board notes that a complete review of the evidence 
indicates that Board did consider all the evidence of record.  
The veteran has not shown that the December 1984 decision 
contained CUE, he has merely disagreed with the Board's 
sentence which speculated as to the origin of his left ulnar 
nerve paralysis.  

The Board recognizes that CUE is a very specific and rare 
kind of error.  It is the kind of error, of fact or of law, 
that when called to the attention of later reviewers compels 
the conclusion, to which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.

Clearly, the statutory and regulatory provisions extant at 
the time of the Board decision of December 1984 were 
correctly applied and it has not otherwise been shown.  The 
facts as they were known at the time of the Board decision of 
December 1984 were correct and it has not been shown 
otherwise.  The Board considered all pertinent documentary 
evidence.  No relevant document was overlooked.

The correct facts as stated in this case as they were known 
to the Board in December 1984, lack evidence of an error such 
that when called to the attention of later reviewers compels 
the conclusion, to which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error.  Further, the Board must advise the appellant that 
any argument based upon disagreement as to how the relevant 
facts were weighed or evaluated, that is, a 
"misinterpretation of facts," does not rise to the level of 
CUE as that term has come to be defined.  Overall, the Board 
finds that the criteria for CUE existing in the prior final 
Board decision of December 10, 1984 have not been met.


ORDER

There was no CUE in the December 10, 1984 decision wherein 
the Board denied entitlement to TDIU, accordingly, that 
decision should not be revised or reversed.



		
	M. W. GREENSTREET
Member, Board of Veterans' Appeals


 


